DETAILED ACTION
This office action is in response to application filed on September 15, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of Fig. 8 as described in the specification. Furthermore, Fig. 1 is not of sufficient quality (see patent application publication).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 9, item 703 should read 903 as described in the original specification (see [0056]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “917” has been used to designate both “Network Interface” and “Media” in Fig. 9, whereas the specification uses other reference characters for these items (see specification at [0056]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0004]: Language “Typically, a baseline 3D seismic is acquired before production starts …”  should read “Typically, a baseline is acquired before production starts …”
[0038]: Language “In an aspect, there is provide a system and method …” should read “In an aspect, there is provided a system and method …”
[0041]: Language “In an embodiment, is the presented method and system was applied on a hydrocarbon reservoir produced using an SAGD technique …” should read “In an embodiment, are applied on a hydrocarbon reservoir produced using an SAGD technique …”
[0042]: Language “This prediction model can be used in other hydrocarbon reservoirs by applying it to a given baseline 3D seismic and the monitor” should read “This prediction model can be used in other hydrocarbon reservoirs by applying it to a given baseline and the monitor”.
[0043]: Language “As shown, the method begins by utilizing an energy source and one or more geophones to obtain a baseline seismic … The method then aligns the monitor with the baseline seismic to correlate geological features … The method then proceeds to generate a 4D seismic by utilizing the baseline … to recognize certain physical changes that occurs during the production (step 8)” should read “As shown, the method begins by utilizing an energy source and one or more geophones to obtain a baseline … The method then aligns the monitor with the baseline to correlate geological features … The method then proceeds to generate a 4D seismic inversion by utilizing the baseline … to recognize certain physical changes that occur during the production (step 8)”.
[0045]: Language “Now referring to FIG. 3A and FIG. 3B, shown are schematic diagrams of obtaining seismic data from a changing geological feature” should read “Now referring to FIG. 3A and FIG. 3B,  are shown”.
[0046]: Language “After acquiring a baseline 3D seismic, such as shown in FIG. 3C …” should read “After acquiring a baseline, such as shown in FIG. 3C …”
[0047]: Language “… it is possible to obtain a 4D seismic showing the changes occurring over time” should read “… it is possible to obtain a mask from a 4D seismic inversion showing the changes occurring over time”.
[0051]: Language “Now referring to FIG. 4A … a 3D seismic is processed into a plurality of 2D image slices, such that the artificial neural network can process a 3D seismic as multiple 2D images … and FIG. 3C shows a target mask …” should read “Now referring to FIG. 4A … a 3D seismic volume is processed into a plurality of 2D image slices, such that the artificial neural network can process a 3D seismic volume as multiple 2D images … and FIG. 4C shows a target mask …”
[0053]: Language “The 3D differences volume then calculated from baseline and aligned monitor” should read “The 3D seismic differences were then calculated from baseline and aligned monitor”.
[0056]: Language “An operator 910 may interact with the computer device 900 using … various input/output devices such as a keyboard 910, pointer 912 … In known manner, the pointer 912” should read “An operator 907 may interact with the computer device 900 using … various input/output devices such as a keyboard 910, mouse 912 … In known manner, the mouse 912”.
[0058]: Language “The same method can also be used to train and predict the spatial extend of zone that the hydrocarbon has been produced between the baseline and the monitor seismic” should read “The same method can also be used to train and predict the spatial extend of the zone that the hydrocarbon has been produced between the baseline and the monitor 
[0071]: Language “As shown in this illustrative example, the pre-trained model can thus be used in a completely different reservoir and it is not that sensitive to the frequency and acquisition parameters of the seismic data” should read “As shown in this illustrative example, the pre-trained model can thus be used in a completely different reservoir since it is less sensitive to the frequency and acquisition parameters of the seismic data”.
[0076]: Language “Unlike the traditional 4D inversion that takes sever month to complete …” should read “Unlike the traditional 4D inversion that takes several months to complete …”
[0077]: Language “obtaining a baseline seismic  … by subtracting the baseline seismic … a reservoir based on the baseline seismic …” should read “obtaining a baseline  … by subtracting the baseline … a reservoir based on the baseline …”
[0078]: Language “In an embodiment, the baseline seismic …” should read “In an embodiment, the baseline …”
[0087]: Language “obtain a baseline seismic  … by subtracting the baseline seismic … a reservoir based on the baseline seismic …” should read “obtain a baseline  … by subtracting the baseline … a reservoir based on the baseline …”
[0088]: Language “In an embodiment, the baseline seismic …” should read “In an embodiment, the baseline …”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A method of analyzing reservoir changes during production, comprising: 
obtaining a baseline of a reservoir prior to the production; 
acquiring one or more monitors of the reservoir after the production has started; 
aligning the one or more monitors with the seismic baseline to correlate one or more geological features of the reservoir; 
generating a 3D seismic volume of differences by subtracting the baseline from the one or more aligned monitors; 
utilizing a sliding window to generate a plurality of 2D image slices from the 3D seismic volume of differences and a mask; and 
training an artificial neural network utilizing the plurality of 2D image slices to predict the reservoir changes during the production of [[a]] the reservoir based on the baseline and observed differences”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein: the baseline is obtained by initiating and recording acoustic waves reflected by the one or more geological features of the reservoir prior to  the production”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 1, wherein: the one or more monitors are obtained by periodically initiating and recording acoustic waves reflected by the one or more geological features of the reservoir as the one or more geological features change during the production”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 5, wherein: the one or more geological features of the reservoir are a steam chamber or a heated zone”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 7, wherein: the artificial neural network is trained to predict changes to a steam chamber or a heated zone during the production of the reservoir”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 8, wherein: the heated zone during a 4D seismic study in order to improve a predictive model for subsequent predictions”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“A system for analyzing reservoir changes during production, the system adapted to: 
obtain a baseline of a reservoir prior to  the production; 
acquire one or more monitors of the reservoir after the production has started; 
align the one or more monitors with the seismic baseline to correlate one or more geological features of the reservoir; 
generate a 3D seismic volume of differences by subtracting the baseline from the one or more aligned monitors; 
utilize a sliding window to generate a plurality of 2D image slices from the 3D seismic volume of differences and a mask; and 
train an artificial neural network utilizing the plurality of 2D image slices to predict the reservoir changes during the production of [[a]] the reservoir based on the baseline and observed differences”.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 11, wherein: the seismic baseline is obtained by initiating and recording acoustic waves reflected by the one or more geological features of the reservoir prior to the production”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 11, wherein: the one or more monitors are obtained by periodically initiating and recording acoustic waves reflected by the one or more geological features of the reservoir as the one or more geological features change during the production”.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language should read:
“The system of claim [[5]] 15, wherein: the one or more geological features of the reservoir are a steam chamber or a heated zone”.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 11, wherein: the artificial neural network is trained to predict changes to a steam chamber or a heated zone during the production of the reservoir”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read:
“The system of claim 18, wherein: the heated zone during a 4D seismic study in order to improve a predictive model for subsequent predictions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “aligning the one or more monitors with the baseline to correlate one or more geological features of the reservoir” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (e.g., matching images based on similar features, see specification at [0046]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to performing a mental evaluation and/or applying mathematical concepts to match images.
the limitation “generating a 3D seismic volume of differences by subtracting the baseline seismic from the one or more aligned monitors” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (e.g., subtracting images, see specification at [0047], [0060]) to obtain additional information (i.e., a 3D seismic volume of differences). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to performing a mental evaluation and/or applying mathematical concepts to subtract images and obtain a result (i.e., a 3D seismic volume of differences).
the limitation “utilizing a sliding window to generate a plurality of 2D image slices from the 3D seismic volume of differences and a mask” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., sliding window, see specification at [0051]) to obtain additional information (i.e., a plurality of 2D image slices and a mask). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to obtain additional results (i.e., a plurality of 2D image slices and a mask).
the limitation “training an artificial neural network utilizing the 2D image slices to predict changes during production of a reservoir based on the baseline seismic and observed differences” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., training a neural network) for prediction purposes (i.e., predict changes during production of a reservoir, see specification at [0049]-[0050]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to obtain additional results (i.e., a plurality of 2D image slices and a mask).

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method of analyzing reservoir changes during production”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“obtaining a baseline seismic of a reservoir prior to its production,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)), and
“acquiring one or more monitors of the reservoir after production has started,” which also adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., analyzing reservoir changes during production), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) which as indicated in the MPEP: “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent” (see MPEP 2106.05(g)).
The claim is not patent eligible

Similarly, independent claim 11 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 4-5, 8-10, 14-15 and 18-20), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 2-3, 6-7, 10, 12-13, 16-17 and 20), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

The examiner suggests applicant to integrate the judicial exception into a practical application (i.e., by effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.04(d)) by positively reciting features recited in the specification regarding how the prediction of the reservoir changes is employed in the field (e.g., see specification at [0003]-[0004], [0014] and [0076] regarding modifying production strategies to increase production performance based on the analysis). 

Subject Matter Not Rejected Over Prior Art
Claims 1-20 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Zhang (Jinling Zhang, Dragana Todorovic-Marinic, Dominique Holy, and Ying Zou, (2017), “Quantitative mapping and classification of a steam chamber: fluid saturation, temperature, and phase change, an integrated oil-sands study,” SEG Technical Program Expanded Abstracts : 5901-5905. https://doi.org/10.1190/segam2017-17679928.1) discloses:
A method of analyzing reservoir changes during production (p. 5901, col. 1, section ‘Summary’: prediction of steam chamber characteristics, such as geometry, during steam assisted gravity drainage (SAGD) processing is presented), comprising: 
obtaining a baseline seismic of a reservoir prior to its production (p. 5901, col. 1, sections ‘Summary’ and ‘Data’: baseline seismic data was used for the prediction); 
acquiring one or more monitors of the reservoir after production has started (p. 5901, col. 1, sections ‘Summary’ and ‘Data’: monitor seismic data was used for the prediction); and
predict changes during production of a reservoir based on the baseline seismic and observed differences (p. 5901, col. 1, sections ‘Summary’ and ‘Data’: baseline seismic data and monitor seismic data were used for the prediction of steam chamber characteristics using joint inversion and multi-linear regression (see p. 5902; see also, p. 5904, col. 2, section ‘Conclusions’).

Lerat (Lerat, Olivier O., Adjemian, Florence, Baroni, Axelle, Etienne, G., Renard, Gerard, Bathellier, Eric, Forgues, Eric, Aubin, Francois, and Tristan Euzen. "Modelling of 4D Seismic Data for the Monitoring of Steam Chamber Growth During the SAGD Process." J Can Pet Technol 49 (2010): 21–30. doi: https://doi.org/10.2118/138401-PA, IDS record) teaches:
predict changes during production of a reservoir (Abstract: 4D seismic data is used to monitor steam chamber growth during a SAGD process).

Bø (US 20210247534 A1) teaches:
“A method can include accessing a trained machine model as trained to analyze digital seismic data of a region with respect to a structural feature of a geologic region; analyzing at least a portion of the digital seismic data using the trained machine model to generate results; and outputting the results as indicators of spatial locations of the structural feature of the geologic region” (Abstract: a trained machine model (see [0248] regarding a neural network being trained for analyzing data in the form of 2D array of an image slice) is used to analyze digital seismic data (see [0094] regarding a 4D survey including baseline and monitor surveys) for enhancing recovery techniques such as SAGD (see [0047])).

Salman (US 20200278465 A1) teaches:
“A method can include receiving seismic image data of a geologic region and interpretation information of the seismic image data for a geologic feature in the geologic region, where the seismic image data include a geologic feature class imbalance; shifting the geologic feature class imbalance toward a class of the geologic feature by increasing the spatial presence of the geologic feature in the seismic image data to generate training data; and training a neural network using the training data to generate a trained neural network” (Abstract: a neural network is trained using seismic images (see [0097] regarding a 4D survey including baseline and monitor surveys) for enhancing recovery techniques such as SAGD (see [0037])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“aligning the one or more monitors with the baseline to correlate one or more geological features of the reservoir; 
generating a 3D seismic volume of differences by subtracting the baseline seismic from the one or more aligned monitors; 
utilizing a sliding window to generate a plurality of 2D image slices from the 3D seismic volume of differences and a mask; and 
training an artificial neural network utilizing the 2D image slices to predict changes during production of a reservoir based on the baseline seismic and observed differences,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 11. 
Zhang (Jinling Zhang, Dragana Todorovic-Marinic, Dominique Holy, and Ying Zou, (2017), “Quantitative mapping and classification of a steam chamber: fluid saturation, temperature, and phase change, an integrated oil-sands study,” SEG Technical Program Expanded Abstracts : 5901-5905. https://doi.org/10.1190/segam2017-17679928.1) discloses:
A system for analyzing reservoir changes during production (p. 5901, col. 1, section ‘Summary’: prediction of steam chamber characteristics, such as geometry, during steam assisted gravity drainage (SAGD) processing is presented), the system adapted to: 
obtain a baseline seismic of a reservoir prior to its production (p. 5901, col. 1, sections ‘Summary’ and ‘Data’: baseline seismic data was used for the prediction); 
acquire one or more monitors of the reservoir after production has started (p. 5901, col. 1, sections ‘Summary’ and ‘Data’: monitor seismic data was used for the prediction); 
predict changes during production of a reservoir based on the baseline seismic and observed differences (p. 5901, col. 1, sections ‘Summary’ and ‘Data’: baseline seismic data and monitor seismic data were used for the prediction of steam chamber characteristics using joint inversion and multi-linear regression (see p. 5902; see also, p. 5904, col. 2, section ‘Conclusions’).

Lerat (Lerat, Olivier O., Adjemian, Florence, Baroni, Axelle, Etienne, G., Renard, Gerard, Bathellier, Eric, Forgues, Eric, Aubin, Francois, and Tristan Euzen. "Modelling of 4D Seismic Data for the Monitoring of Steam Chamber Growth During the SAGD Process." J Can Pet Technol 49 (2010): 21–30. doi: https://doi.org/10.2118/138401-PA, IDS record) teaches:
predict changes during production of a reservoir (Abstract: 4D seismic data is used to monitor steam chamber growth during a SAGD process).

Bø (US 20210247534 A1) teaches:
“A method can include accessing a trained machine model as trained to analyze digital seismic data of a region with respect to a structural feature of a geologic region; analyzing at least a portion of the digital seismic data using the trained machine model to generate results; and outputting the results as indicators of spatial locations of the structural feature of the geologic region” (Abstract: a trained machine model (see [0248] regarding a neural network being trained for analyzing data in the form of 2D array of an image slice) is used to analyze digital seismic data (see [0094] regarding a 4D survey including baseline and monitor surveys) for enhancing recovery techniques such as SAGD (see [0047])).

Salman (US 20200278465 A1) teaches:
“A method can include receiving seismic image data of a geologic region and interpretation information of the seismic image data for a geologic feature in the geologic region, where the seismic image data include a geologic feature class imbalance; shifting the geologic feature class imbalance toward a class of the geologic feature by increasing the spatial presence of the geologic feature in the seismic image data to generate training data; and training a neural network using the training data to generate a trained neural network” (Abstract: a neural network is trained using seismic images (see [0097] regarding a 4D survey including baseline and monitor surveys) for enhancing recovery techniques such as SAGD (see [0037])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“align the one or more monitors with the baseline to correlate one or more geological features of the reservoir; 
generate a 3D seismic volume of differences by subtracting the baseline seismic from the one or more aligned monitors; 
utilize a sliding window to generate a plurality of 2D image slices from the 3D seismic volume of differences and a mask; and 
train an artificial neural network utilizing the 2D image slices to predict changes during production of a reservoir based on the baseline seismic and observed differences,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-10 and 12-20.  
They are also distinguished from the prior art of record due to their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le Guern; Pierre et al., US 20200158898 A1, Analogue Facilitated Seismic Data Interpretation System
Reference discloses characterizing a subsurface region of Earth by employing a multi-dimensional model based on imagery, the model including trained neural networks using 4D survey data including a baseline phase and monitor phase, and applicable to SAGD recovery techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857